TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00473-CV


                             Katrina J. (“Nina”) Morris, Appellant

                                                 v.

                     Maansi Piparia, M.D.; April Schiemenz, M.D.; and
                Christina Sebestyen, M.D., P.A. d/b/a ObGyn North, Appellees


                  FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
           NO. D-1-GN-17-000374, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Katrina J. (“Nina”) Morris, seeking to invoke our jurisdiction to review an

interlocutory order, has filed an unopposed petition for permissive appeal under Subsection

51.014(f) of the Texas Civil Practice and Remedies Code.1 Accompanying Morris’s petition is

an order from the trial court that satisfies Subsection (d). The trial court’s order identifies two

controlling questions of law as to which there is a substantial ground for difference of opinion


       1
           See Tex. Civ. Prac. & Rem. Code § 51.014(f) (“An appellate court may accept an
appeal permitted by Subsection (d) if the appealing party, not later than the 15th day after the
date the trial court signs the order to be appealed, files in the court of appeals having appellate
jurisdiction over the action an application for interlocutory appeal explaining why an appeal is
warranted under Subsection (d).”); see also id. § 51.014(d) (“[A] trial court in a civil action may,
by written order, permit an appeal from an order that is not otherwise appealable if: (1) the order
to be appealed involves a controlling question of law as to which there is a substantial ground for
difference of opinion; and (2) an immediate appeal from the order may materially advance the
ultimate termination of the litigation.”); Tex. R. App. P. 28.3 (implementing rule).
and finds that an immediate appeal of the controlling questions of law identified in the order

would materially advance the ultimate termination of the litigation. See Tex. Civ. Prac. & Rem.

Code § 51.014(d).

               We conclude that the appeal is warranted, and we accept it. See id. § 51.014(f).

The appeal will proceed under the rules governing accelerated appeals, and notice of appeal is

deemed to have been filed as of the date of this order. See id.; Tex. R. App. P. 28.3(k).

               It is ordered on September 3, 2020.



Before Chief Justice Rose, Justices Baker and Kelly




                                                 2